         Case 3:19-cv-00196-LPL Document 47 Filed 06/17/20 Page 1 of 9




IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA



    HENRY UNSELD WASHINGTON,                         CIVIL DIVISION



                  Plaintiff,                         3:19-CV-00196

           vs.



    KANSKY DELISMA, et al



                  Defendants.



   BRIEF IN SUPPORT OF MOTION TO DISMISS PURSUANT TO Fed. R. Civ. PROC.
                                12(b)(6)

       AND NOW, comes Defendant, Richard Irwin, by and through his counsel, David M.

Chmiel, Esquire and Matis Baum O’Connor, P.C., and brings the following Brief in Support of

Motion to Dismiss, and in support thereof, states as follows:


   I. PROCEDURAL HISTORY


       Plaintiff commenced the within lawsuit on November 12, 2019. Plaintiff’s Complaint

was filed on November 14, 2019 at Document 5. Following a Motion to Dismiss and a Brief in

Support filed on behalf of Co-Defendants, K. Delisma, Officer Fetterman, Richard Hutchinson,

Ellis Kaufmann, Roxanne Playso, and D. Testa (Docs. 33, 34), Plaintiff filed an Amended

Complaint on May 29, 2020 (Doc. 43). Accordingly, this Honorable Court directed that the

previously filed Motions to Dismiss were moot and that all the Defendants should file a

responsive pleading to the Amended Complaint (Doc. 44). However, upon review of the

Amended Complaint, it appears that the pleading, as filed, is incomplete, consisting of only

thirteen (13) handwritten pages, whereas the original Complaint consisted of forty-three (43)




                                              1
         Case 3:19-cv-00196-LPL Document 47 Filed 06/17/20 Page 2 of 9



handwritten pages. Regardless, the allegations in the original Complaint provide a framework

for understanding the essence of the allegations against Dr. Irwin.


       Plaintiff contends in the original Complaint that Dr. Irwin recommended laser surgery

   on his right eye, but Dr. Hyde did not make necessary arrangements. (Doc. 5, ¶72).

   Further, Plaintiff contends that Dr. Irwin was deliberately indifferent to serious medical

   needs, allegedly stating, “you can go blind in both eyes for what I care.” (Doc. 5, ¶ 151,

   152). Plaintiff contends that Dr. Irwin violated the Equal Protection Claus of the

   Constitution on or about September 27, 2017, October 18, 2017, and February 19, 2019,

   by intentionally discriminating against him because of his race and penalizing him for

   communicating with authorities. (Doc. 5 ¶ 174, 196, 197). Plaintiff also contends that Dr.

   Irwin violated Plaintiff’s right to free speech by threatening him with violence and denying

   medical care and equal protection; Plaintiff also contends that Dr. Irwin retaliated against

   him for continuously communicating with authorities, including complaining about Dr.

   Irwin and filing grievances against him. (Doc. 5 ¶ 213, 262). Finally, Plaintiff contends

   that Dr. Irwin showed deliberate indifference to Plaintiff’s medical needs while wearing

   dark glasses, as his right eye was discharging pus and blood. (Doc. 5 ¶ 276). Plaintiff

   contends that Dr. Irwin appeared angry and declared that he had an awful lot to tell

   authorities. (Doc. 5 ¶ 276). Plaintiff contends that Dr. Irwin was penalizing him for filing

   grievances and suing him. (Doc. 5, ¶276).


       Plaintiff’s Amended Complaint specifically includes a Count IV of Deliberate

   Indifference to Serious Medical Needs. (Doc. 43, ¶ 98 et seq). Also, as the Amended

   Complaint appears in complete, counsel assumes Plaintiff’s Amended Complaint intended

   to include allegations for violation of the Equal Protection Clause and a violation of

   Plaintiff’s constitutional rights to free speech as set forth in the original Complaint.


       Plaintiff specifically acknowledges the pendency of another lawsuit against Dr. Irwin.

   Indeed, there is already pending a lawsuit filed against Dr. Irwin and others in the United



                                                2
      Case 3:19-cv-00196-LPL Document 47 Filed 06/17/20 Page 3 of 9



States District Court for the Western District of Pennsylvania at Docket No. 3:17-cv-

00070. This case is pending before Magistrate Judge Lisa Pupo Lenihan and the Honorable

Kim R. Gibson. See Exhibit A. (Hereinafter “the prior lawsuit’). Plaintiff’s Amended

Complaint in the prior lawsuit consisted of fifty (50) handwritten pages and more than

four hundred (400) paragraphs. Dr. Irwin is identified as an “optometrist at SCI-

Somerset…” (Exhibit A, ¶ 6). Plaintiff contends that Dr. Irwin is “legally responsible for

medical eye care-n-eye treatment.” (Exhibit A, ¶ 6). The Amended Complaint contains

numerous allegations against Dr. Irwin and others specific to the denial of medical care.

(Exhibit A, ¶ 31, 32). Plaintiff contends in the prior lawsuit, that Dr. Irwin “responded to

Plaintiff[‘s] pleas for immediate medical care by throwing Plaintiff out, giving Plaintiff the

finger, racist rants, mocking, physical threats, etc.” (Exhibit A, ¶ 33). Plaintiff also

contends that Dr. Irwin “violated” Plaintiff[‘s] rights to Equal Protection under the

Fourteenth Amendment…” (Exhibit A, ¶ 44). More specifically, the allegations of the

Amended Complaint in the prior lawsuit include recommendations by Dr. Irwin for laser

eye surgery, but that Co-Defendants did not make necessary arrangements. (Exhibit A,

¶ 80). The allegations in the prior lawsuit include deliberate indifference to serious medical

needs, violation of Plaintiff’s rights under the Equal Protection Clause, and deprivation of

Plaintiff’s freedom of speech. (Exhibit A, ¶ 235, 236, 324, 325).


   After Dr. Irwin filed a Motion to Dismiss the prior lawsuit, this Honorable Court issued

a Report and Recommendation which was subsequently adopted by Judge Gibson which

permits Plaintiff to proceed against Dr. Irwin under the first two counts, but dismisses the

count for violation of Plaintiff’s First Amendment rights. (Exhibit B, Exhibit C).


   The allegations of the within lawsuit are virtually identical to those in the prior lawsuit,

and at most, extend the timeline through 2019. Dr. Irwin is already defending these

allegations in the prior lawsuit and to force him to do so in a second case is a waste of

time and resources.



                                            3
         Case 3:19-cv-00196-LPL Document 47 Filed 06/17/20 Page 4 of 9




   II.    ISSUES


          Whether the within lawsuit against Dr. Irwin should be dismissed due to the

pendency of the prior lawsuit.


          Proposed Answer: Yes.




                                          4
             Case 3:19-cv-00196-LPL Document 47 Filed 06/17/20 Page 5 of 9



      III.   ARGUMENT


      It is well established that duplicative litigation is to be avoided in the Federal Court system:


              The Supreme Court has recognized that “considerations of ‘[w]ise
              judicial administration, giving regard to conservation of judicial
              resources and comprehensive disposition of litigation,’” have given rise
              to the “general principle” that duplicative litigation in the federal court
              system is to be avoided. Colorado River Water Conservation Distr. v.
              United States, 424 U.S. 800, 817 (1976). A district court, therefore,
              has the inherent power to dismiss an action when it is duplicative of
              another action pending in the federal court. See Green v. Quarterman,
              No. Civ. A. H.-08-553., 2008 WL 2489840, at *2 (S.D. Tex. June 18,
              2008) (citing Remington Rand Corp.-Delaware v. Bus. Sys. Inc., 830
              F. 2d 1274, 1275-75 (3rd Cir. 1987)) (and Supreme Court cases cited
              therein); Chrysler Credit Corp. v. Marino, 63 F. 3d 574, 578 (7th Cir.
              1995) (quoting Serling v. Arthur Andersen & Co., 3 F. 3d 221, 223 (7th
              Cir. 1993)) (“A federal suit may be dismissed for ‘reasons of wise
              judicial administration…whenever it is duplicative of a parallel action
              already pending in another federal court.’”).



Abdel-Bachir v. U.S. Attorney General, 2017 WL 8219530 (U.S.D.C., S.D. Ohio, Western

Division 10/24/17), adopted at 2018 WL 1256366 (U.S.D.C., S.D. Ohio, Western Division 03-

12-2018). In the Order adopting the Report and Recommendation, no certificate of

appealability was issued as “‘jurists of reason’ will not find it debatable whether the Court is

correct in its procedural ruling.” Abdel-Bachir, 2018 WL 1256366.


      Similarly, there is no question that to permit Plaintiff to continue to pursue this second

action against Dr. Irwin is a waste of judicial resources. Accordingly, Dr. Irwin respectfully

requests this Honorable Court utilize its “inherent power” to dismiss this lawsuit against him.

Abdel-Bachir, 2017 WL 8219530.


IV.      CONCLUSION


      For the foregoing reason, it is abundantly clear that Dr. Irwin should not be forced to

defend the same allegations in two separate lawsuits. Accordingly, the within Motion to

Dismiss must be granted, and the within lawsuit dismissed as to Dr. Irwin without prejudice

for Plaintiff’s pursuit of the already pending prior lawsuit.



                                                   5
Case 3:19-cv-00196-LPL Document 47 Filed 06/17/20 Page 6 of 9



                           MATIS BAUM O'CONNOR


                           By:    /s/ David M. Chmiel
                                 David M. Chmiel, Esquire
                                 PA I.D. 076464
                                 Attorney for Richard Irwin, Defendant

                           912 Fort Duquesne Blvd
                           Pittsburgh, PA 15222
                           (412) 338-4750




                             6
         Case 3:19-cv-00196-LPL Document 47 Filed 06/17/20 Page 7 of 9




                             CERTIFICATE OF COMPLIANCE



       I, the undersigned, hereby certify that this filing complies with the provisions of the

Public Access Policy of the Unified Judicial System of Pennsylvania:      Case Records of the

Appellate and Trial Courts that require filing confidential information and documents

differently than non-confidential information and documents.




                                           MATIS BAUM O'CONNOR




                                           By:     /s/ David M. Chmiel
                                                  David M. Chmiel, Esquire
                                                  PA I.D. 076464
                                                  Attorney for Richard Irwin, Defendant

                                           912 Fort Duquesne Blvd
                                           Pittsburgh, PA 15222
                                           (412) 338-4750




                                              7
         Case 3:19-cv-00196-LPL Document 47 Filed 06/17/20 Page 8 of 9



                               CERTIFICATE OF SERVICE



       I, the undersigned, hereby certify that I am this day serving a true and correct copy

of the foregoing BRIEF IN SUPPORT OF MOTION TO DISMISS PURSUANT TO Fed. R.

Civ. PROC. 12(B)(6)upon the persons listed below by United States, First-class mail,

postage prepaid, this __ day of June, 2020.


                      Henry Unseld Washington
                      Inmate No. AM-3086
                      S.C.I. Somerset
                      P.O. Box 33028
                      St. Petersburg, FL 33733

                      By Electronic Filing:
                      Timothy Mazzocca, Esquire
                      Office of Attorney General
                      1251 Waterfront Place
                      Mezzanine Level
                      Pittsburgh, PA 15222
                      tmazzocca@attorneygeneral.gov


                      Alexander Ferrante, Esquire
                      Gold & Ferrante, PC
                      716 North Bethlehem Pike, Suite 208
                      Lower Gwynedd, PA 19002
                      arf@goldferrantelaw.com




                                          MATIS BAUM O'CONNOR




                                          By:      /s/ David M. Chmiel
                                                  David M. Chmiel, Esquire
                                                  PA I.D. 076464
                                                  Attorney for Richard Irwin, Defendant

                                          912 Fort Duquesne Blvd
                                          Pittsburgh, PA 15222
                                          (412) 338-4750




                                              8
Case 3:19-cv-00196-LPL Document 47 Filed 06/17/20 Page 9 of 9




                             9
